Case: 1:19-cv-00795-MWM-KLL Doc #: 11 Filed: 09/21/20 Page: 1 of 2 PAGEID #: 893

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI
JASON RAPHAEL, : Case No. 1:19-cv-795
Petitioner, : Judge Matthew W. McFarland

Vv.

WARDEN, MADISON CORRECTIONAL
INSTITUTION,

Respondent.

 

ENTRY AND ORDER ADOPTING REPORT AND RECOMMENDATION (Doc. 10)

 

The Court has reviewed the Report and Recommendations of United States
Magistrate Judge Karen L. Litkovitz (Doc. 10), to whom this case is referred pursuant to
28 U.S.C. § 636(b). Noting that no objections have been filed and the time for filing such
objections under Fed. R. Civ. P. 72(b) has expired, the Court ADOPTS said Report and
Recommendations in its entirety. Accordingly, this action is DISMISSED with
prejudice because it is time-barred under 28 U.S.C. § 2244(d). A certificate of
appealability should not be issued with respect to any of the claims for relief alleged in
the petition since they are barred from review on procedural grounds. The Court also
certifies that any appeal would not be taken in good faith and Petitioner should not be

permitted to proceed in forma pauperis.
Case: 1:19-cv-00795-MWM-KLL Doc #: 11 Filed: 09/21/20 Page: 2 of 2 PAGEID #: 894

IT IS SO ORDERED.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

oh Wnt

JUDGE MATTHEW W. McFARLAND

By:

 
